Title: From George Washington to Major General William Heath, 21 December 1779
From: Washington, George
To: Heath, William


        
          Dear Sir
          Head Qrs Morris Town Decr 21 1779
        
        Notwithstanding the long preparations at New York and the strong appearances of a large Detachment’s being made from thence—it seems certain from very recent advices, that no Troops have sailed as yet, and that the Enemy hold themselves in collected force. What their designs really are I have not been able to learn, altho I have taken all the pains in my power to effect it. The Southern States and the West Indies present themselves as the most probable Objects of their attention, and this seems to be the general prevailing opinion; but as their delay

cannot be satisfactorily accounted for, we should guard in the best manner we can against every possible contingency. I would therefore suppose it possible, that the preparations of transports &c. may be a feint, and that the Enemy may have it in contemplation to aim a sudden stroke, either against the Highland posts or against this Army. The latter event appears by far the more probable of the Two. My former Instructions of the 27th of November and the Conventional Signals which have been established and to which they referred were only calculated to produce succour from the Militia, in case of a serious movement of the Enemy in the first instance; but it will be equally necessary, if they should direct their operations against this Army. In this event it may be absolutely essential for You and the Troops under your command, to march & give me support—and in order to [do] this, I wish the Signals, by a previous & immediate arrangement between You & His Excellency Governor Clinton, may be made to answer the purpose of calling out the Militia to garrison the posts during the absence of the Continental Troops. They should not be drawn out for less than Ten or Twelve days, and, if practicable on account of our supplies of flour, it will be adviseable for each Man to bring with him flour for that time—this to be paid for by the public. You will communicate with the Governor on these several points, who I am convinced will do all in his power to promote them. On your hearing of the Enemy’s being in motion towards this Army, in such a way as you can depend upon it—You will make the Signals for calling in the Militia—and hold the Troops of the Garrison in readiness to march at the shortest warning. I am Dr sir with great regard & esteem Yr Most Obedt st
        
          Go: Washington
        
      